Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 14 May 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


New York May 14. 1800
Sir
I was in due time favoured with your letter of 25 of April.
I am glad that our ideas coincide as to the formation of a Regiment for Exercise & battle. It is a part of the plan (though the extract sent you did not go so far as to shew it) that the companies for those purposes shall always be equalized. This is no doubt essential. The inconvenience of occasionally separating the men from their officers must be submitted to for the overballancing advantages of the equalization.
In primary formations we must of necessity contemplate the corps as complete and prescribe what a sound theory requires on that supposition; taking care to provide for casualties by means agreeing with the general principle.
With the latter view “The places of officers and non Commissioned officers who may be wanting or absent are to be supplied by those next in grade, and when necessary in the formation for Exercise or Battle the commandant of a Regiment may assign officers of one Company to another company.” The application of this provision will require that the junior of the two captains shall command the division when the senior is absent in every case in which the division acts collectively. An occasional change of position for this purpose will not be difficult.
What would you think of varying the plan of formation by placing the Captain in the rear of the Center of his Company stationing the first Lieutenant on the right of the right platoon, the second on the right of the left platoon? The arguments for such a disposition are that when in action in line the Captain will be in the best situation to attend to his whole company—to extend his influence over the whole and to keep every part at its post. In movements which may require a different position a correspondent change can be made.
The idea has some attraction for me, though I have not as yet embraced it even provisorily. And you will understand that no part of my plan is definitively adopted. It is all subjudice, open to revisal and correction.
The fact which you notice that the length of the step increases with the velocity is confirmed by some other experiments which I had caused to be made, and when observed is seen to depend on a very obvious reason. This fact at present inclines me to vary the length of the step in proportion to velocity—at least to have two different standards. It is certain that the contrary principle must augment the quantity of exertion requisite to attain a given distance and tend to render marches more slow and more fatiguing.

I doubt not that the prudent change you have made in the situation of your troops will be attended with salutary effects.
With great consideration & esteem I have the honor to be Sir Yr. Obedt. ser
General Pinckney
